                  Case 18-11818-CSS           Doc 891-1         Filed 02/18/20        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                             : Chapter 7
                                                       :
    SAMUELS JEWELERS, INC., 1                          : Case No. 18-11818 (CSS)
                                                       :
                     Debtor.                           : RE: Docket Item _____

              ORDER AUTHORIZING CHAPTER 7 TRUSTEE TO CONDUCT RULE 2004
             EXAMINATIONS AND TO ISSUE SUBPOENAS IN SUPPORT THEREOF

             Upon consideration of the motion of Jeoffrey L. Burtch, Chapter 7 Trustee (the “Trustee”) 2

for the estate (the “Estate”) of the above-captioned debtor (the “Debtor”) for an order authorizing

the Trustee to conduct examinations under Federal Rule of Bankruptcy Procedure 2004; and the

Court having found that (i) this Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334, (ii) venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409, (iii) this is

a core proceeding pursuant to 28 U.S.C. § 157(b) and (iv) notice of the Motion was sufficient under

the circumstances, and it appearing that no other or further notice need be provided; and after

notice and hearing, this Court has determined that the relief requested in the Motion is reasonable

and in the best interests of the Estate and its creditors; and good and sufficient cause having been

shown

             NOW, THEREFORE, IT IS HEREBY ORDERED that:

             1.     The Motion is GRANTED.

             2.     The Trustee is authorized, under Bankruptcy Rule 2004, to demand and compel




1
  The last four digits of the Debtor’s taxpayer identification number are 6316 and its address is 2914 Montopolis
Drive, Suite 200, Austin, Texas 78741.
2
  Capitalized terms not defined in this Order shall have the meanings ascribed to such terms in the Motion.
            Case 18-11818-CSS          Doc 891-1      Filed 02/18/20     Page 2 of 3




by way of subpoena: (i) the oral examination, under oath, of any Discovery Party; and (ii) the

production of documents that might be relevant to the Trustee’s administration of the Estate or

lead the Trustee to information relevant to such administration.

       3.       The following procedures shall apply in connection with the Trustee’s issuance of

any subpoena:

                a.      Except as otherwise agreed by the Trustee, or subsequently ordered
                by the Court, a Discovery Party that receives a subpoena seeking
                documents (whether or not it also seeks testimony) shall, within ten (10)
                days of service of such subpoena: (i) produce all non-privileged documents
                responsive to such subpoena; or (ii) file and serve a motion seeking a
                protective order, which the Court shall hear on shortened notice no later
                than five days from the filing of such motion;

                b.      If the subpoena so directs, the Discovery Party shall appear for an
                oral examination within seven days of service of a deposition subpoena on
                the Discovery Party, which notice is deemed to be reasonable;

                c.      As necessary to implement the foregoing, the Trustee and his counsel
                are authorized to sign and issue a subpoena from any United States
                Bankruptcy Court for the applicable district in which a Discovery Party
                resides, does business, maintains documents or is found, both to obtain
                documents from such Discovery Party and to command the attendance of
                such Discovery Party at a Rule 2004 Examination. The Trustee and his
                counsel also are authorized to take such actions as may be necessary in any
                other court to enforce subpoenas and otherwise effectuate the terms of this
                Order;

                d.     Nothing in this Order limits the substantive rights of any Discovery
                Party or other party under applicable law to object to or oppose any
                subpoena the Trustee might serve.




                                                 2
             Case 18-11818-CSS          Doc 891-1      Filed 02/18/20     Page 3 of 3




       4.      This Court shall retain jurisdiction to resolve any disputes arising or related to this

Order including any discovery disputes that may arise between or among the parties and to

interpret, implement and enforce the provisions of this Order.




                                                 3
